Exhibit 10.31

SUPER MICRO COMPUTER, INC.

STOCK OPTION EXERCISE NOTICE

AND

RESTRICTED STOCK PURCHASE AGREEMENT

This Agreement (“Agreement”) is made as of November 26, 2008 (the “Purchase
Date”), by and between Super Micro Computer, Inc., a Delaware corporation (the
“Company”), and Chiu-Chu Liang (“Purchaser”).

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby exercises his or her option to purchase 185,263 shares of the Common
Stock (the “Shares”) of the Company granted to Purchaser on December 9, 1998
[GRANT DATE] (the “Option”) and evidenced by the Nonstatutory Stock Option
Agreement entered into between the Company and Purchaser on December 9, 1998
[OPTION AGREEMENT DATE] (the “Option Agreement”). The Option exercise price is
$0.075 per Share (the “Per Share Exercise Price”), and the total purchase price
for the Shares is $13,894.73 (the “Purchase Price”). As subsequently used in
this Agreement, the term “Shares” refers to the purchased Shares and all
securities received in addition to or in replacement of the Shares pursuant to
stock dividends or stock splits, all securities received in replacement of the
Shares in a merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification or similar change in the capital structure of
the Company, and all new, substituted or additional securities or other property
to which Purchaser becomes entitled by reason of Purchaser’s ownership of the
Shares.

2. Time, Place and Method of Exercise. The purchase and sale of the Shares under
this Agreement shall occur at the principal office of the Company simultaneously
with the execution and delivery of this Agreement on the Purchase Date,
accompanied by an Assignment Separate from Certificate duly endorsed (with the
date and number of shares blank) in the form attached to this Agreement. Payment
of the Purchase Price shall be effected by means of a “net exercise” procedure,
pursuant to which (a) the Company shall reduce the number of Shares otherwise
issuable to Purchaser upon the exercise of the Option by the largest whole
number of Shares having a Fair Market Value that does not exceed the Purchase
Price, and (b) Purchaser shall pay to the Company in cash the remaining balance
of the Purchase Price not satisfied by such reduction in the number of whole
Shares to be issued. For this purpose, the “Fair Market Value” of Shares shall
be determined by the closing price of a share of Common Stock of the Company on
the Purchase Date as reported on the Nasdaq Stock Market. On the Purchase Date,
the Company will issue to Purchaser a certificate representing the net number of
Shares remaining following such reduction (the “Net Shares”), which shall be
determined in accordance with the following formula:

N = X(A-B)/A, where



--------------------------------------------------------------------------------

“N” = the number of Net Shares to be issued to Purchaser upon exercise of the
Option (rounded down to the nearest whole number);

“X” = the total number of Shares with respect to which Purchaser has elected to
exercise the Option;

“A” = the Fair Market Value of one (1) share of the Common Stock of the Company
determined on the Purchase Date; and

“B” = the Per Share Exercise Price, as set forth above.

Following such net exercise procedure, the number of Shares remaining subject to
the Option, if any, shall be reduced by the sum of (i) the number of Net Shares
issued to Purchaser and (ii) the number of Shares deducted by the Company for
payment of the Purchase Price.

3. Vesting of Net Shares.

(a) Normal Vesting. Except as provided by Section 3(b), Purchaser hereby
acknowledges and agrees that, notwithstanding anything contained in the Option
Agreement to the contrary, the Net Shares acquired by Purchaser pursuant to this
Agreement shall initially be entirely unvested and subject to both the Unvested
Share Reacquisition Right described in Section 4 and the restrictions on the
transfer of Shares described in Section 5. The Net Shares shall become Vested
Shares as follows:

Except as otherwise provided by this Agreement, provided that Purchaser’s
Service has not terminated prior to the applicable Vesting Date, half (1/2) of
the total number of Net Shares shall become Vested Shares on the first trading
day of each of the first two (2) calendar years commencing after the Purchase
Date (each of which shall be a “Vesting Date”).

For purposes of determining the number of Vested Shares following an Ownership
Change Event, credited Service shall include all Service with any business
entity which is a member of the Company Group at the time the Service is
rendered, whether or not such business entity is a member of the Company Group
both before and after the Ownership Change Event.

(b) Acceleration of Vesting upon Certain Events. Subject to Section 3(c), in the
event of (i) the Involuntary Termination of Purchaser or (ii) the consummation
of a Change in Control (provided that Purchaser’s Service has not terminated
prior to such Change in Control), the vesting of the Net Shares shall be
accelerated in full, such that the total number of Net Shares which have not
previously become Vested Shares shall be deemed Vested Shares effective as of
the date of Purchaser’s Involuntary Termination or immediately prior to the
effective time of the Change in Control, as the case may be.

(c) Federal Excise Tax Under Section 4999 of the Code.

(i) Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by Purchaser would subject Purchaser to any excise tax pursuant to
Section 4999 of the Code due

 

-2-



--------------------------------------------------------------------------------

to the characterization of such acceleration of vesting, payment or benefit as
an excess parachute payment under Section 280G of the Code, the amount of any
acceleration of vesting called for under this Agreement, together with such
other payments and benefits, shall not exceed the amount which results in the
greatest after-tax benefit to Purchaser.

(ii) Determination by Independent Accountants. Upon the occurrence of any event
that might reasonably be anticipated to give rise to the acceleration of vesting
under Section 3(b) (an “Event”) and a resulting excise tax pursuant to
Section 4999 of the Code, the Company shall promptly request a determination in
writing by independent public accountants selected by the Company (the
“Accountants”) of the amount of such acceleration of vesting, if any, that would
result in the greatest after-tax benefit to Purchaser. Unless the Company and
Purchaser otherwise agree in writing, the Accountants shall determine and report
to the Company and Purchaser no later than ten (10) business days following the
date of the Event the amount of such acceleration of vesting, which, taking into
account the other payments and benefits to which Purchaser is entitled, would
produce the greatest after-tax benefit to Purchaser. The Company shall promptly
cause that portion, if any, of the acceleration of vesting under Section 3(b)
which exceeds the amount producing the greatest after-tax benefit to Purchaser
to be rescinded and to be void ab initio. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Purchaser shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 3(c)(ii).

4. Unvested Share Reacquisition Right.

(a) Grant of Unvested Share Reacquisition Right. In the event that
(a) Purchaser’s Service is terminated, or, (b) Purchaser, Purchaser’s legal
representative, or other holder of shares acquired pursuant to this Agreement,
attempts to sell, exchange, transfer, pledge, or otherwise dispose of (other
than pursuant to an Ownership Change Event) any shares which are not Vested
Shares (“Unvested Shares”), the Company shall automatically reacquire the
Unvested Shares, and Purchaser shall not be entitled to any payment therefor
(the “Unvested Share Reacquisition Right”).

(b) Ownership Change Event, Dividends, Distributions and Adjustments. Upon the
occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Common Stock or other property, or
any other adjustment upon a change in the capital structure of the Company, any
and all new, substituted or additional securities or other property (other than
regular, periodic dividends paid on Common Stock pursuant to the Company’s
dividend policy) to which Purchaser is entitled by reason of Purchaser’s
ownership of Unvested Shares shall be immediately subject to the Unvested Share
Reacquisition Right and included in the terms “Shares” and “Unvested Shares” for
all purposes of the Unvested Share Reacquisition Right with the same force and
effect as the Unvested Shares immediately prior to the Ownership Change Event,
dividend, distribution or adjustment, as the case may be.

 

-3-



--------------------------------------------------------------------------------

5. Restrictions on Transfer of Shares. No Shares may be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of, including
by operation of law, in any manner which violates any of the provisions of this
Agreement and, except pursuant to an Ownership Change Event, until the date on
which such shares become Vested Shares, and any such attempted disposition shall
be void. The Company shall not be required (a) to transfer on its books any
Shares which will have been transferred in violation of any of the provisions
set forth in this Agreement or (b) to treat as owner of such Shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such Shares will have been so transferred. In order to enforce its rights under
this Section, the Company shall be authorized to give a stop transfer
instruction with respect to the Shares to the Company’s transfer agent.

6. Escrow.

(a) Appointment of Agent. To ensure that Shares subject to the Unvested Share
Reacquisition Right will be available for reacquisition, Purchaser and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for Purchaser
(the “Agent”) to hold any and all Unvested Shares and to sell, assign and
transfer to the Company any such Unvested Shares reacquired by the Company
pursuant to the Unvested Share Reacquisition Right. Purchaser understands that
appointment of the Agent is a material inducement to make this Agreement and
that such appointment is coupled with an interest and is irrevocable. The Agent
shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for
Purchaser while acting in good faith and in the exercise of the Agent’s own good
judgment, and any act done or omitted by the Agent pursuant to the advice of the
Agent’s own attorneys shall be conclusive evidence of such good faith. The Agent
may rely upon any letter, notice or other document executed by any signature
purporting to be genuine and may resign at any time.

(b) Establishment of Escrow. Purchaser authorizes the Company to deposit the
Unvested Shares with the Company’s transfer agent to be held in book entry form,
and Purchaser agrees to deliver to and deposit with the Agent each certificate,
if any, evidencing the Shares and an Assignment Separate from Certificate with
respect to such book entry shares and each such certificate duly endorsed (with
date and number of Shares blank) in the form attached to this Agreement, to be
held by the Agent under the terms and conditions of this Section 6 (the
“Escrow”). Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Common Stock
or other property (other than regular, periodic dividends paid on Common Stock
pursuant to the Company’s dividend policy), or any other adjustment upon a
change in the capital structure of the Company in the character or amount of any
outstanding stock of the corporation the stock of which is subject to the
provisions of this Agreement, any and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of his or
her ownership of the Shares that remain, following such Ownership Change Event,
dividend, distribution or change in capital structure, subject to the Unvested
Share Reacquisition Right shall be immediately subject to the Escrow to the same
extent as the Shares immediately before such event. The Company shall bear the
expenses of the Escrow.

 

-4-



--------------------------------------------------------------------------------

(c) Delivery of Shares to Participant. The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Unvested Share
Reacquisition Right. Upon termination of the Unvested Share Reacquisition Right
with respect to Shares, the Company shall so notify the Agent and direct the
Agent to deliver such number of Shares to Purchaser. As soon as practicable
after receipt of such notice, the Agent shall cause to be delivered to Purchaser
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.

7. Tax Matters.

(a) Tax Withholding.

(i) In General. At the time this Agreement is executed, or at any time
thereafter as requested by the Company, Purchaser hereby authorizes withholding
from payroll and any other amounts payable to Purchaser, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax (including any social insurance) withholding obligations
of the Company Group, if any, which arise in connection with the Shares,
including, without limitation, obligations arising upon (a) the transfer of
Shares to Purchaser, (b) the lapsing of any restriction with respect to any
Shares, or (c) the transfer by Purchaser of any Shares. The Company shall have
no obligation to deliver the Shares or to release any Shares from the Escrow
established pursuant to Section 6 until the tax withholding obligations of the
Company Group have been satisfied by Purchaser.

(ii) Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company shall permit Purchaser to satisfy the Company Group’s tax withholding
obligations in accordance with procedures established by the Company providing
for either (i) delivery by Purchaser to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the Vested Shares, or (ii) payment by Purchaser’s
check. Purchaser shall deliver written notice of any such election to the
Company on a form specified by the Company for this purpose at least thirty
(30) days (or such other period established by the Company) prior to the date on
which the Company’s tax withholding obligation arises (the “Withholding Date”).
If Purchaser elects payment by check, Purchaser agrees to deliver a check for
the full amount of the required tax withholding to the applicable member of the
Company Group on or before the third business day following the Withholding
Date. If Purchaser elects payment by check but fails to make such payment as
required by the preceding sentence, the Company is hereby authorized, at its
discretion, to satisfy the tax withholding obligations through any means
authorized by this Section 7(a), including by directing a sale for the account
of Purchaser of some or all of the Vested Shares from which the required taxes
shall be withheld, by withholding from payroll and any other amounts payable to
Purchaser or by withholding shares in accordance with Section 7(a)(iii).

(iii) Withholding in Shares. The Company may require Purchaser to satisfy all or
any portion of the Company Group’s tax withholding obligations by deducting a
number of whole, Vested Shares otherwise deliverable to Purchaser or by
Purchaser’s tender to

 

-5-



--------------------------------------------------------------------------------

the Company of a number of whole, Vested Shares or vested shares acquired
otherwise than pursuant to this Agreement having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

(b) Section 83(b) of the Code.

(i) Application of Section 83(b). Purchaser understands that Section 83 of the
Code taxes as ordinary income the difference between the amount paid for the
Shares, if anything, and the fair market value of the Shares as of the date on
which the Shares are “substantially vested,” within the meaning of Section 83 of
the Code. In this context, “substantially vested” means that the right of the
Company to reacquire the Shares pursuant to the Unvested Share Reacquisition
Right has lapsed. Purchaser understands that Section 83(b) of the Code provides
for an election by which Purchaser may have his or her taxable income determined
at the time he or she acquires the Shares rather than when and as the Unvested
Share Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. Purchaser understands that by not making
a timely filing under Section 83(b), Purchaser will recognize ordinary income as
the Unvested Share Reacquisition Right lapses on the difference between the
purchase price, if anything, and the fair market value of the Shares at the time
such restrictions lapse. Purchaser further understands, however, that if Shares
with respect to which an election under Section 83(b) has been made are
forfeited to the Company pursuant to its Unvested Share Reacquisition Right,
such forfeiture would be treated as a sale on which there is realized a loss
equal to the excess (if any) of the amount paid (if any) by Purchaser for the
forfeited Shares over the amount realized (if any) upon their forfeiture. If
Purchaser had paid nothing for the forfeited Shares and received no payment upon
their forfeiture, Purchaser understands that he or she would be unable to
recognize any loss on the forfeiture of the Shares even though Purchaser
incurred a tax liability by making an election under Section 83(b).

(ii) Waiver of Right to Make Election under Section 83(b). Purchaser hereby
waives any and all right Purchaser otherwise would have to make an election
under Section 83(b) of the Code with respect to Shares acquired by Purchaser
subject to the Unvested Share Reacquisition Right. Purchaser understands that he
or she should consult with his or her tax advisor regarding the effect of this
waiver of the right to file with the Internal Revenue Service an election under
Section 83(b) of the Code with respect to such Shares.

8. Rights as a Stockholder. Purchaser shall have no rights as a stockholder with
respect to any Shares until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as otherwise provided by this
Agreement. Subject the provisions of this Agreement, Purchaser shall exercise
all rights and privileges of a stockholder of the Company with respect to Shares
deposited in the Escrow pursuant to Section 6.

 

-6-



--------------------------------------------------------------------------------

9. Rights As Employee, Consultant or Board Member. If Purchaser is an employee
of the Company Group, Purchaser understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between a member
of the Company Group and Purchaser, Purchaser’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon Purchaser any
right to continue in the Service of any member of the Company Group or interfere
in any way with any right of any member of the Company Group to terminate
Purchaser’s Service at any time.

10. Legends. The Company may at any time place legends referencing the Unvested
Share Reacquisition Right and any applicable federal, state or foreign
securities law restrictions on all certificates representing the Shares.
Purchaser shall, at the request of the Company, promptly present to the Company
any and all certificates representing the Shares in the possession of Purchaser
in order to carry out the provisions of this Section. Unless otherwise specified
by the Company, legends placed on such certificates may include, but shall not
be limited to, the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

11. Certain Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

(a) “Board” means the Board of Directors of the Company. If one or more
committees of the Board have been appointed by the Board to administer this
Agreement, “Board” shall also mean such committee(s).

(b) “Cause” means any of the following: (i) Purchaser’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company documents or records; (ii) Purchaser’s material
failure to abide by the Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (iii) Purchaser’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of the Company Group (including, Purchaser’s improper use or
disclosure of the Company Group’s confidential or proprietary information);
(iv) Purchaser’s repeated material failure or inability to perform any
reasonable assigned duties consistent with Purchaser’s position with the Company
Group after written notice from the Company Group of, and a reasonable
opportunity to cure, such failure or inability; or (v) Purchaser’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs
Purchaser’s ability to perform his or her duties with the Company Group.

(c) “Change in Control” means the occurrence of any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) becomes the “beneficial
owner” (as

 

-7-



--------------------------------------------------------------------------------

defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of the Board; provided,
however, that the following acquisitions shall not constitute a Change in
Control: (1) an acquisition by any such person who on the Purchase Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (2) any
acquisition directly from the Company, including, without limitation, a public
offering of securities, (3) any acquisition by the Company, (4) any acquisition
by a trustee or other fiduciary under an employee benefit plan of a member of
the Company Group or (5) any acquisition by an entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the voting securities of the Company; or

(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of the Board or, in the case of an Ownership
Change Event described in Section 11(j)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

(iii) a liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 10(c) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company or the Transferee, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities. The Board shall have the right to determine whether multiple
sales or exchanges of the voting securities of the Company or multiple Ownership
Change Events are related, and its determination shall be final, binding and
conclusive.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.

(e) “Company Group” means collectively, at any point in time, (i) the Company,
(ii) each “parent corporation” of the Company, as defined in Section 424(e) of
the Code, (iii) each “subsidiary corporation” of the Company, as defined in
Section 424(f) of the Code, (iv) each entity, other than a parent corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company, and (v) each an entity, other than a subsidiary corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the

 

-8-



--------------------------------------------------------------------------------

management and policies of the relevant entity, whether through the ownership of
voting securities, by contract or otherwise.

(f) “Disability” means Purchaser’s inability, as a result of physical or mental
illness or injury, to perform his or her duties with the Company Group, with or
without reasonable accommodation, for a period of ninety (90) consecutive days.

(g) “Good Reason” means the occurrence of any of the following without the
written consent of Purchaser:

(i) a material adverse change in Purchaser’s authority, duties or
responsibilities; or

(ii) a material adverse change in the authority, duties or responsibilities of
Purchaser’s supervisor, including a requirement that Purchaser report to another
corporate officer or other employee rather than directly to the Board if the
Purchaser reports directly to the Board on the Purchase Date; or

(iii) a material reduction in the budget over which Purchaser retains authority;
or

(iv) a reduction in Purchaser’s base compensation or target bonus by more than
five percent (5%); or

(v) a relocation of Purchaser’s principal place of employment by more than
thirty (30) miles; or

(vi) any action or inaction by the Company Group which constitutes a breach of
this Agreement or any other agreement with a member of the Company Group under
which Purchaser renders Service.

(h) “Incumbent Directors” means a director who either (i) is a member of the
Board as of the Purchase Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but who was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

(i) “Involuntary Termination” means any of the following: (i) termination by the
Company Group of Purchaser’s Service for any reason other than Cause,
(ii) termination of Purchaser’s Service as a result of Purchaser’s death,
(iii) termination of Purchaser’s Service as a result of Purchaser’s Disability,
or (iv) Purchaser’s resignation from Service for Good Reason, provided that such
resignation occurs no later than one (1) year after the first occurrence of the
condition constituting Good Reason, and provided further that Purchaser has
delivered written notice to the Board of the occurrence of the condition
constituting Good Reason within ninety (90) days after its initial occurrence
and the Company has failed to cure such condition within thirty (30) days
following the date of such written notice.

 

-9-



--------------------------------------------------------------------------------

(j) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(k) “Service” means Purchaser’s employment or service with a member of the
Company Group, whether in the capacity of an employee, a member of the board of
directors of such member of the Company Group, or a consultant or other
independent contractor. Purchaser’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which Purchaser renders
such Service or a change in the member of the Company Group for which Purchaser
renders such Service, provided that there is no interruption or termination of
Purchaser’s Service. Furthermore, Purchaser’s Service shall not be deemed to
have terminated while Purchaser is on a leave of absence approved by the
Company. Purchaser’s Service shall be deemed to have terminated either upon an
actual termination of Service or upon the entity for which Purchaser performs
Service ceasing to be a member of the Company Group.

12. Miscellaneous.

(a) Administration. All questions of interpretation concerning this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in this Agreement.

(b) Further Instruments. The parties to this Agreement agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

(c) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

(d) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(e) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

-10-



--------------------------------------------------------------------------------

(f) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

(h) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

The parties have executed this Stock Option Exercise Notice and Restricted Stock
Purchase Agreement as of the date first set forth above.

 

COMPANY:

 

Super Micro Computer, Inc.

By:   /s/ Howard Hideshima Name: Howard Hideshima Title: CFO

 

PURCHASER:

 

Chiu-Chu Liang

/s/ Chiu-Chu Liang (Signature)

 

  Address:  

980 Rock Avenue

San Jose, CA 95131

   

 

-11-



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto
                                                                     

                                       
                                         
                                         
                                         
                                         
                                                       


                                       
                                         
                                                      (                        )
shares of the Capital Stock of Super Micro Computer, Inc. standing in the
undersigned’s name on the books of said corporation represented by Certificate
No.                      herewith and does hereby irrevocably constitute and
appoint                                                   Attorney to transfer
the said stock on the books of said corporation with full power of substitution
in the premises.

 

Dated:    

 

   Signature    Print Name

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Unvested
Share Reacquisition Right set forth in the Notice of Exercise of Stock Option
and Restricted Stock Agreement without requiring additional signatures on the
part of the Participant.